10 N.Y.3d 846 (2008)
889 N.E.2d 474
859 N.Y.S.2d 597
In the Matter of GEORGE PANTELIDIS, Respondent,
v.
NEW YORK CITY BOARD OF STANDARDS AND APPEALS et al., Appellants, and JOSEPH E. SHEEHAN et al., Intervenors-Appellants.
Court of Appeals of the State of New York.
Decided May 1, 2008.
*847 Michael A. Cardozo, Corporation Counsel, New York City (Tahirih M. Sadrieh of counsel), for appellants.
Warshaw Burstein Cohen Schlesinger & Kuh, LLP, New York City (Bruce H. Weiner of counsel), for intervenors-appellants.
Hagan, Coury & Associates, Brooklyn (Paul Golden of counsel), for respondent.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, and the certified question not answered upon the ground that it is unnecessary.
An issue of fact existed whether petitioner relied in good faith upon the permit issued by the Department of Buildings. The courts below properly concluded that a hearing was necessary on that issue and that, in this setting, that hearing could be conducted by Supreme Court and not the agency. Moreover, because the record was sufficiently developed, Supreme Court, after conducting the good faith hearing, properly concluded as a matter of law that petitioner had satisfied the criteria set forth in the Zoning Resolution and that the Board of Standards and Appeals should issue the requested variance.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, etc.